NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ELISEO JIMENEZ-ALVAREZ,                         No.    21-70640

                Petitioner,                     Agency No. A206-406-731

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 13, 2022**
                                 Pasadena, California

Before: FRIEDLAND and KOH, Circuit Judges, and KORMAN,*** District
Judge.

      Eliseo Jimenez-Alvarez (“Petitioner”) petitions for review of an order of the

Board of Immigration Appeals (“BIA”) dismissing an appeal from a decision of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
the Immigration Judge (“IJ”) denying his applications for withholding of removal

and protection under the Convention Against Torture (“CAT”). We dismiss the

petition in part and deny it in part.1

      Petitioner contends that he will more likely than not face persecution on

account of his membership in his family if he returns to Mexico. The IJ and BIA

rejected this claim, reasoning that even assuming the Jimenez-Alvarez family were

a cognizable social group, Petitioner had failed to demonstrate a clear probability

of harm on account of his family membership. Substantial evidence supports that

conclusion.2 Petitioner bases his claim on the murders of two of his brothers in

Mexico in 1989 and 1991. The first brother, a former police officer, was killed by

gang members. The second brother was killed for refusing to engage in corruption

while serving as auxiliary mayor of his hometown; it is unclear whether he was

killed by the mayor or by police officers who worked for the mayor. Petitioner

testified that people connected with each of these murders threatened to kill

members of his family if the family pursued legal action against the killers. At

least some of these threats appear to have continued to the present day.


      1
       Petitioner’s unopposed motion to submit this case on the briefs (Docket
No. 29) is granted.
      2
        Because we hold that this aspect of the BIA’s reasoning is supported by
substantial evidence, we need not address the BIA’s conclusion, in the alternative,
that Petitioner’s family is not a cognizable “particular social group” under 8 U.S.C.
§ 1101(a)(42).

                                          2
Nevertheless, Petitioner’s mother and father have remained in Mexico for three

decades since the threats began, and there is no evidence that they or any other

members of the family have been harmed. The record thus does not compel the

conclusion that Petitioner would more likely than not suffer persecution in Mexico

on account of his family membership. See Duran-Rodriguez v. Barr, 918 F.3d

1025, 1028 (9th Cir. 2019) (“Under [the substantial evidence] standard, we must

uphold the agency determination unless the evidence compels a contrary

conclusion.”).

      Substantial evidence also supports the agency’s determination that Petitioner

is not eligible for CAT relief. To support his CAT claim, Petitioner relies on his

brothers’ murders and on generalized country reports about violence in Mexico.

Petitioner’s evidence does not compel the conclusion that he will more likely than

not be tortured by or with the acquiescence of government officials if he returns to

Mexico. See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010)

(holding that “generalized evidence of violence and crime in Mexico [that was] not

particular to Petitioners [was] insufficient to meet [the CAT] standard”).

      Finally, we lack jurisdiction to review Petitioner’s argument, raised for the

first time in his petition for review, that the IJ lacked jurisdiction over his removal

proceedings because the Notice to Appear omitted the time and date of the initial

hearing. We therefore dismiss the petition to the extent it raises an unexhausted


                                           3
challenge to the IJ’s jurisdiction. See 8 U.S.C. § 1252(d)(1); Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004).

      Petition for review DISMISSED in part and DENIED in part.




                                         4